Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13, 16, and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Aragaki (201501111291).
Regarding claim 1, Aragake discloses a cell mass evaluation method for evaluating a cell mass containing cells aggregated with each other, the method comprising (abstract): 
an imaging step of capturing an image of light obtained from the cell mass by irradiation with light to the cell mass (pars. 36 and 38); 
an analysis step of setting a reference point for the cell mass included in the image obtained by the imaging step (fig. 9 and par. 57-58, center point R2a), 
setting a sampling circle centered on the reference point, and determining a parameter for a state of the cell mass based on image data included in a region on the sampling circle (pars. 56-60, setting different radius); and 
an evaluation step of evaluating the cell mass based on the parameter (pars. 67-68, judgement unit).
Regarding claim 5, see figure 9 which shows a variety of radii of sampling circles to evaluate.  
Regarding claims 6-7, see par. 68 and 78-81 which determines if cell division has occurred resulting in two cell masses by checking different parameters.    
Regarding claim 8, see pars. 77-82, which teaches determining if a cell division has occurred within the search range.  
Regarding claim 9, see pars. 77-82 and note that images are taken at intervals as described in pars. 35.
Regarding claim 10, see par. 35 and pars. 77-82 and also see figure 10 item s70 which describes the parameters.  
Regarding claim 13, see the rejection of claim 1. 
Regarding claim 16, see pars. 77-82 which teaches a judgement unit.  
Regarding claims 18-19, see pars. 35 and 77-81 and figure 10 item s70.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-12, 14, and 20-21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragaki in view of Humayun (20140050386).
Regarding claim 2, Aragaki does not teach calculating the cell density.
Humayun teaches this in par. 25.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Aragaki the ability to calculate the cell density as taught by Humayun because it allows the system to further analyze more characteristics of the region of interest.  
Regarding claims 11-12, see par. 62 which uses infrared light through the thick part of the substrate like many microscopes.  
Regarding claim 14, see the rejection of claim 2. 
Regarding claims 20-21, see the rejection of claims 11-12.

Allowable Subject Matter
Claims 3-4 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666